78




         OFFICE    OF THE      A’HORNEY     GENERAL    OF TEXAS

                                  AUSTIN




Hon. W. Y. Ikid
Warden Texas Prlmn    8yStSa
XunteriLla,T.u‘




retJU66tiBlg
           the OpiniOR Of thl
0a6 BenJu5.n ibl1ing6, prior
regi6teP W16ber 66886.
           XQW    letter
                                                      onsd tit0   rho -6
                                                       l?th under a new
      oonvlotlon 0                                    der wtthatrttkllae




                                Bur&a     of bOOE'd6 mnd Identtfloatlon.
                             PebrurrP 20th 1 requested an apiaion
                            6 Of this ~Z'iSOfl82'
                                                fM6! the B0U.d Of
                              en& haYe at hand ttwlr letter    of
                            ing a6 to submit the wtter to you.
      Kindly &v166 at JOUr eOnVenieUOe Wb%etbbr the ObWnar
      in qu66tion 616~ be cotistru~d a8 8 %il    Pardon.    The rubjeat
      L-tie i6 now 6la66ified a6 a Conditton*r Pardon violator
      and &6 regirt6red under hi6 hid n~m?Mr 64#?246 66ZTing the
      bdanoe  or hi6 I(lartpHtn6    pii@ term. li this i6 iWtWMOt,
      he wU1 be plaiM bask U&6r        l new number aid reg&stmr6d
      a6 sanlng the new oonvlatlon sf three (3) years.*
Xon. W. W. WalLI,page              2




           The exooutlve proolam6tion granting pardon for th6
ftr6t murder oonviotlon is aondltlonal end provider;
               "TO ALL TO WXOU TFIEEEPRliXEiNTS
                                             SHALL COME:

               *WHE~AS, At the Hay Term, A. D., 1919 in the        Dt6trlot
       Court       of   Van   Zandt County, Texas, -----------------------.
                               BENJAUIW ROLLING9 843,724
      -6  aonrloted of a felony, towlt: M u R D E R and hl6
      punlrhment 8666666d at 6OnfinOmSnt in the Penitentiary
      for Ninety-nine year68 and
           "This dafrndant I6 panted a pardon aondltloned that
       a6 long a6 he reo6lver &15.00 per month, hi6 board and
       lodging and is treated humanely he remain in the personal
       employ Ot 2X-@Ot@X'Wl- Jam66 6. F6r@l60tl, fOI' 6%X year6
       from the date hereof mnd und6r his rdr~or and dlreotion.

                              'IN TESTIMONY ~WHEREOI,I have hereunto
                              rigwd  my ma6   offlolally and amused th6
                              Seal af State  to b6 irplu66ed hereon at
                              f6;lni9;16    the 1Qth day of January,
                                . 0,      .
                              /d       llrJ,@mA. Ferqu~8
                                       Oorernor 0r Mu6

     " BX THISGOVEiWOR:

       Ld      -       wK#&L-
                   Seoretary of State
                                       ---_-- ------.-...---

           @I, Benjamin flolllnge,the above do6orlbed. freely
       mooopt the abovr pardon and oondltlon therein mentioned.



             The rule i6 that in case of doubt nondltionol pardon6
 as6 to be conetrued most f6vorebly to the grantee and against
 the sovereign. 06born v. United    States, 91 U. 3. 474, 23 L. Ed.
388; 20 Rawle c. L. 662. Wlth this in mind we lRt6rpret the pardon
 grhnt6d B6nJamln Holllngs, dated Jan. 12, 1927, to be aondltlonal
 solely that   he remain In the personal employ and under the advioe
 an8 dl.reotl.on of Ja6. E. Fergu6On lor a period 0r 61x years froa
 the 12th day of January, 1.8271and that this be n6oersary only
 ln the event that n6 receives th6 6um of 81s. psr month, his
Hon. W. W. Uaid, pagr 3


board and lodging and ir treated humanely by 6uQh lwloy6r.
We Interpret thlr to be a oonaltlon preoeaent and lf tu6
ocndltLon va6 ratlsfird - there be%ng L1oother - the pardon
beaan6 irrevooable on the 12th day of January, 19X3.
          The oonditions attaahed to a par&on   are di6aretk.o~
vlth tim           - the only rrqulmmnt
           rxeautlve                       being that they be
nbt %llo al or immor&    Ex arte Dawnport, 110 Tex. Or. Rep. zH?b,
9 LU.   f2d) 589, 60.A.L.B. !40$. In order to k oparatlvrr, bov-
6ver, th#$Prmiltapp6ar ln the padOn.    Ii% rte Reno, 66 no. Q66
27 Adi Rap. 337~ Annotation6, 60 A.L.R. 14p" 6, 111 Am. 6t. R6p.10&,
7+n.   Oas. 88.
           A OOndltlOMl pardon, be it upon OOndltlOn6 prewdent
OX' 6Ub66qU6Klt,bWO6le6 8brOhte UpOn th6 iulfll%WRt  Of it8
aonditionr. barr Q. State, 19 Or. App. 666, 66 Au. Rop. 606.
It oannot be revoked aftor it b6 been delivered and looeptod
and th6 grantee ha6 faithfully perforwd the cwmdktlon8. !Cxpu‘te
Mae, 72 Or. F&p. 687 162 5. U. 801; ti parto hra616C, 91 Qr.
Rep. 476, QSQ 8. Y. oi2.
            In   the   m   Q16.   th6   OOUCt   6aibl

          %nder all the autboritle6 w6 have b6en able k, rind,
      the rule 16 that uhen the Governor ha6 i66UOd 6n onoonai-
      tlorurlpardon, and it ,S6 aooepted by the prlronen, &nd
      he 16 relea6sd thexwunder, all power and oantrol &OS,
      th6 prl6oner 3.6gonei The Uovemor has no authority to
      revoke an onoondltional pUaon liter ito 186U11160,  drltvery,
      and aooeptanee.
            pA oonditlonal pardon I6 a6 ab6olUte an not UpOn ths
      aondltloqs named theroln as 8.;an unoonditlonal pardon.
      It oan be revoked and annuled only upon a violatfon of
      the conditions $h6 &QOrnOf    h66 ~6eOR f&t to tarart thereln.
      Upon a vlolatlon of the aondttlonr, th6 .rightof cevooatloa
      at onae arlresj but Zf the awdltlono are not vlolat8d, the
      rlgat   to annul 8066 not exi6t. This right 6prlngr lnto
      exlrtenoe oolnolaent wLth the violation of the oond%tlonr,
      or either of them, nawd in th6 aondttlotml pardon.‘
Bon. W. ii.Uald, page 4


          On motion for rehearing the court   aontlnued:
         “And If the Oovernor Is not granted the authorlt?
    and power to revoke an unconditional pardon at hi8
    pleasure by the Constitution - and this certainly no
    one can contek - then the right to revoke a oonditional
    pardon comes, riotfrom en7 power oonferred h$on him br
    the Conatitutlon and laws of the State, but by reason
    of the aondltionr placed In the pardon, and solely from
    that aourae.”
          Aollingsl pardon was not condltloned that he aalataln
go@d behavior or that he refrain from oommlttlng further orlne.
The only requirement was that ha remain In the employ of James E.
Fsrguson for alx yeare lf he reoelved proper treatment     and pay.
Filepardon could be.reroked  by the oorernor for rlolatlon    of
thla -- and only this -- condltlon. We are lnfomed by the ex-
ecutive department that It has not been BO revoked.’
          lot having been revoked, It le our opinion that you have
no authority to claeelfy Hollinga aa a conditional pardon violator
and plaae him under his old number. He should be glron a new
number for his new conviction until exeoutlve rotIon la taken
revoking his pardon-it being eatabllshed that he has violated,
Uurlng the six year period mentioned, aope oondltlon stated there-
in.
          The foregoing oonaluslon makes it unnece#sar~ for ua
to pass upon the question a8 to whether the oondltlonal pardon
inyolved mar now be considered a full pardon.
                                        Very truly your8




SDS:JE